DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 9/23/2022. As directed by the amendment: claims 1, 3, 5, and 6 have been amended, claims 7-27 have been cancelled and no new claims have been added.  Thus, claims 1-6 are presently pending in this application.

Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In Claim 1, on line 6, Applicant describes “a continuous outer rim” which is not described in the Specifications.
Additionally, Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claim 5, lines 1-2, recite “a central axis” which is not explicitly described in the Specifications. 

The remaining claims 2-4 and 6 (dependent claims) are also rejected based on dependency upon a rejected claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nagda et al. (US 20180368664 A1) in view of Burnett et al. (US 20190321588 A1).

    PNG
    media_image1.png
    381
    418
    media_image1.png
    Greyscale

Annotated Figure 5A from Nagda

Regarding Claim 1, Nagda discloses an overtube system comprising a sleeve useful for medical devices such as catheters (see [0038]), and teaches a support structure 501 ('sleeve', fig.5A, ¶ 56) defining a central lumen 510 ('hollow channel', fig.5C, ¶ 57), the support structure 501 including a plurality of segments 502 ('plurality of interconnected modules', fig.5A, ¶ 56)(see annotated fig.5A), each segment of the plurality of segments 502 (see annotated fig.5A) including a ball portion 506 ('ball portion', fig.5C, ¶ 56) and a socket portion 507 ('socket portion', fig.5C, ¶ 56), the socket portion defining a continuous outer rim (see figs. 5A-5C; "The ball portion 506 of each module 502 can rotate freely inside the socket portion 507 of each preceding module 502", ¶ 56), a first segment of the plurality of segments 502 ('module', fig.5A, ¶ 56) engaging an adjacent segment such that the first segment is positionable relative to the adjacent segment to define a shape of the central lumen (annotated fig.5A). 
Nagda teaches that material cells can be combined to form a hollow tube, which may be used as a sleeve or overtube that surrounds one or more channels for various applications (see [0039]) such as catheters (see [0038]) but fails to teach a drainage system, comprising: 
a drainage tube;
said support structure configured to receive a portion of the drainage tube, and imparting the shape on the portion of the drainage tube disposed therein. 
	Nagda and Burnett are commensurate because Nagda calls for incorporating a catheter in the system (¶ [0038] The robotic material cells, such as variable stiffness robotic material cells, described herein are useful for a variety of applications … catheters; ¶ [0097] FIG. 8 is a flow chart of a method 800 … The working channel has a catheter inserted).  Burnett discloses devices for draining and analyzing bodily fluids, and teaches a drainage system ("sensing Foley catheter system", ¶ 35; fig.10A), comprising: a drainage tube 1001 ('urine drainage tube', fig.10A, ¶ 137). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Nagda such that it is configured as a drainage system, to include a drainage tube as taught by Burnett, and such that Nagda’s support structure is configured to receive a portion of the drainage tube, and imparting the shape on the portion of the drainage tube disposed therein, for the purpose of draining urine out of the body cavity (¶ 137). 

Regarding Claim 2, Nagda teaches the plurality of segments 502 ('module', fig.5A, ¶ 56) are positionable such that the first segment is positioned from a first position ("cinching mechanisms are not engaged", ¶ 56) to a second position ("cinching mechanisms are engaged", ¶ 56), and remains in the second position ("cinching mechanisms are engaged", ¶ 56) until the first segment is repositioned ("cinch down the socket portion 507 of each module 502, holding the ball portion 506 of the subsequent module 502 in its current orientation, effectively making the entire sleeve 501 rigid", ¶ 56).

Regarding Claim 3, Nagda teaches that the socket portion 507 of the first segment is configured to engage the ball portion 506 of the adjacent segment in a friction fit engagement (see figs. 5A-5C; "The ball portion 506 of each module 502 can rotate freely inside the socket portion 507 of each preceding module 502", ¶ 56).

Regarding Claim 4, Nagda/Burnett teaches an inner surface of the central lumen 510 ('hollow channel', Nagda’s fig.5C, ¶ 57) engages an outer surface of the drainage tube (see Burnett’s urine drainage tube 1001, fig.10A, ¶ 137), and that said inner surface is configured to allow the support structure 501 ('sleeve', fig.5A, ¶ 56) to be slidable along an axis of an instrument to a position ("the instrument may be inserted", ¶ 52; NOTE: 'the instrument' in this instance is commensurate to the drainage tube (as taught by Burnett), thus the support structure can slide along the axis of the drainage tube in order to insert the tube into the sleeve), and remain at the position until repositioned ("flexibility or rigidity at the user's discretion", ¶ 57).


    PNG
    media_image2.png
    853
    1037
    media_image2.png
    Greyscale

Annotated Figure 10A of Burnett

Regarding Claim 6, Nagda fails to teach a distal end of the drainage tube is in fluid communication with a catheter and a proximal end of the drainage tube is in fluid communication with a collection container, the drainage tube configured to drain a fluid from a body of a patient. 
Burnett teaches a distal end of the drainage tube 1001 (annotated fig.10A) is in fluid communication with a catheter 1000 ('Sensing Foley catheter', fig.10A, ¶ 137) and a proximal end of the drainage tube 1001 (annotated fig.10A) is in fluid communication with a collection container 1002 ('fluid collection bag', fig.10A, ¶ 137), the drainage tube 1001 configured to drain a fluid ("drainage assembly", Abstract) from the body ("body", ¶ 2) of a patient ("patient", ¶ 13).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Nagda to include a distal end of the drainage tube in fluid communication with a catheter and a proximal end of the drainage tube in fluid communication with a collection container, the drainage tube configured to drain a fluid from the body of a patient as taught by Burnett, for the purpose of aiding in emptying the bladder, measuring urine output and various urine parameters such as oxygen tension, urine conductance and urine specific gravity, to monitor renal function, analyze urine parameters, including urine content, including the presence of infection, and track and/or control fluid administration (¶ 2).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nagda et al. (US 20180368664 A1) in view of Burnett et al. (US 20190321588 A1) and Chou et al. (US 20200015876 A1).


    PNG
    media_image3.png
    391
    891
    media_image3.png
    Greyscale

Annotated Figure 8B of Chou

Regarding Claim 5, Nagda/Burnett fails to teach that a central axis of the first segment can be positioned at an angle, relative to a central axis of the adjacent segment, of between 00 and 45°.
Chou teaches that a central axis of the first segment can be positioned at an angle ("rotation angle θ", ¶ 572), relative to a central axis of the adjacent segment, of between 00 and 45° (see annotated fig.8B).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Nagda/Burnett such that a central axis of the first segment can be positioned at an angle, relative to a central axis of the adjacent segment, of between 00 and 45°as taught by Chou, for the purpose of allowing a portion of the device to rotate relative to another portion of the device which is unmoved (¶ 572). 

Response to Arguments
On page 6 of the Applicant’s remarks, the Applicant argues that for claim 1, Nagda fails to teach each segment of the plurality of segments including a socket portion, the socket portion defining a continuous outer rim.
However, the Examiner respectfully disagrees. It is noted in the 112(a) rejection above that in Claim 1, on line 6, Applicant describes “a continuous outer rim” which is not described in the Specifications. Therefore, according to the Examiner’s interpretation of Nagda, each segment of the plurality of segments including a socket portion, the socket portion defining a continuous outer rim, as reflected in the rejection of Claim 1, above.

On page 7 of the Applicant’s remarks, the Applicant argues that for claim 3, Nagda only teaches a device that is either rotating freely, i.e. uninhibited movement, or is locked in place when activated by a complicated cinching mechanism.
However, the Examiner respectfully disagrees. It is noted that in response to applicant's argument that a friction fit engagement includes two tight fitting mating parts, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


On page 8 of the Applicant’s remarks, the Applicant argues that for claim 5, Chou fails to teach a central axis of the alleged first segment as positioned at an angle of between 00 and 450 relative to a central axis of an adjacent segment.
However, the Examiner respectfully disagrees. It is noted in the 112(a) rejection above that in Claim 5, lines 1-2, Applicant recites “a central axis” which is not explicitly described in the Specifications. Therefore, the Examiner interprets ‘a central axis’ as seen above in annotated fig.8B of Chou.
It is noted in the rejection of claim 5 under 35 U.S.C 103 as discussed above that Chou does teach that a central axis of the first segment can be positioned at an angle ("rotation angle θ", ¶ 572), relative to a central axis of the adjacent segment, of between 00 and 45° (see annotated fig.8B).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Nagda/Burnett such that a central axis of the first segment can be positioned at an angle, relative to a central axis of the adjacent segment, of between 00 and 45°as taught by Chou, for the purpose of allowing a portion of the device to rotate relative to another portion of the device which is unmoved (¶ 572).

Applicant’s arguments with respect to claims 1, 3, and 5 have been considered but are moot in view of the new ground of rejection as fully discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        

/Adam Marcetich/Primary Examiner, Art Unit 3781